 LOCAL 1, INT'L BROTHERHOOD ELECTRICAL WORKERS581(d)Additional copies of the attached notice shall be signed by Respondent'sauthorized representative, and forthwith returned to the aforesaid Regional Directorfor posting by Machnick Construction Co., Inc., said employer being willing, at itsbusiness offices and construction projects, where notices to its employees arecustomarily posted.(e)Notify said Regional Director, in writing, within 20 days from receipt ofthisDecision,what steps Respondent has taken to comply herewith.13'In the event that this Recommended Order be adopted by the Board, this provision.shall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLMEMBERS OFLOCAL 106, INTERNATIONAL UNION OF OPERAT-INGENGINEERS,AFL-CIO, AND TO ALL EMPLOYEES OF MACHNICK CON-STRUCTION CO., INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause Machnick Construction Co., Inc.,or any other employer, to discharge, demote, deny employment to, or otherwisediscriminate against Raymond J. Dahoda because he is not a member of thisunion.WE WILL NOT in any like or related manner restrain or coerce Raymond J.Dahoda, or any other employee, in the exercise of his rights guaranteed by Sec-tion 7 of the National Labor Relations Act, as amended.WE WILL notify Machnick Construction Co., Inc., in writing, that we haveno objection to, and we will not interfere with, its employment of Raymond J.Dahoda in the capacity of andas an operating engineer,whether heis a mem-ber of this union or not.WE WILL notify Raymond J. Dahoda that we have no objection to his em-ployment by Machnick Construction Co., Inc., in the capacityof and as anoperatingengineer,whether he is a member of this union or not, and that here-after we will not unlawfully infringe upon any right guaranteed to him by Sec-tion 7 of the National Labor Relations Act, as amended.WE WILL make whole Raymond J. Dahoda for any loss of earnings he mayhave suffered as a result of the discrimination against him.LOCAL 106, INTERNATIONAL UNION OFOPERATINGENGINEERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FourthFloor, The 120 Building, 120 Delaware Avenue, Buffalo, New York, Telephone No.TL 6-1782, if they have any question concerning this notice or compliance with itsprovisions.LocalUnion No.1,InternationalBrotherhood of ElectricalWorkers,AFL-CIOand McDonnell Aircraft CorporationandDistrict No. 9, International Association of Machinists, AFL-CIO.Case No. 11-CD-157.April 1, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10 (k) of the Act follow-ing charges filed by McDonnell Aircraft Corporation, herein called the146 NLRB No. 73. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer, alleging that Local Union No. 1, International Brotherhoodof Electrical Workers, AFL-CIO, herein called the Respondent, hadthreatened to strike the Employer with an object of forcing or re-quiring the Employer to assign particular work to members of the Re-spondent rather than to members of District No. 9, International As-sociation of Machinists, AFL-CIO, herein called the TAM.A hearingwas held before Hearing Officer Joseph H. Solien between October 29and November 12, 1963.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.The rulingsof the Hearing Officer made at the hearing are free from prejudicialerror and are hereby affirmed.The Employer, the Respondent, andthe TAM have filed briefs herein which have been duly considered.Upon the entire record in this case, the Board 1 makes the followingfindings :1.The business of the EmployerThe Employer is a Maryland corporation with its principal officeand place of business at Lambert Field, St. Louis County, Missouri,where it is engaged in the manufacture of aircraft, missiles, space ve-hicles, and supporting devices.The Employer annually ships goodsvalued in excess of $50,000 directly from its St. Louis County estab-lishment to customers located outside the State of Missouri, and hassupplied goods valued in excess of $1,000,000 for the national defense.2.The labor organizations involvedRespondent and the TAM are labor organizations within the mean-ing of Section 2 (5) of the Act.3.The disputeThe Work at IssueThe work in dispute is the electrical wiring and repair of the ceramichot-form die, an item of production tooling, utilized in the productionprocess to shape or form metallic parts of airplanes and other productsof the Employer.The Basic FactsIn 1941, the TAM was certified as bargaining representative of allthe Employer's production and maintenance employees and it con-tinued to represent that unit until 1948 when Respondent was certified,pursuant to a craft severance election, as bargaining representative of'Pursuantto the provisions of Section3(b) of the Act,the Board has delegated itspowers in connection with this proceeding to a three-member panel [Members Leedom,Fanning. and Brown]. LOCAL 1, INT'L BROTHERHOODELECTRICAL WORKERS583a unit of maintenance and construction electricians.At the time ofthe latter certification, the Employer was not engaged in the fabrica-tion of the ceramic hot-form die, hereinafter referred to as CHFD.The nature of the Employer's business has changed radically in recentyears and the Employer is now engaged not only in the production ofsupersonicaircraft and missiles, but also in the development and manu-facture of space vehicles, missiles, and ground support equipment.The CHFD is an item of production tooling developed by the Em-ployer to meet certain product specifications in the production processand is the evolutionary outgrowth of a long period of experimentationwith various other types of hot-forming dies. Its development wasmade possible because of the recent availability of a new ceramic ma-terial known as "glass rock."When the CHFD was in the experimental and testing stages andthere were neither blueprints nor wiring diagrams available, main-tenance electricians were assigned the task of inserting heating ele-ment wires in the dies under the direction of a senior tool designer,while tool-and-die makers and other employees of the tooling depart-ment who are also represented by the IAM performed the remainder ofthe work.When the CHFD became a regular item of production tool-ing, the maintenance electricians continued to install the wiring, whichis one ofthe last stages in its fabrication.This assignment continueduntil February 1963, when the Employer assigned the work to tool-and-die makers represented by the IAM.Respondent protested thisassignmentand threatened strike action.Contentions of the PartiesThe Employer contends that the CHFD, as an item of productiontooling, should, logically, and in the interest of efficiency, be fabri-cated in its entirety in the tooling department so as to eliminate dual-ity of both supervision and union work jurisdiction with theirconsequentdelays and disruption of production schedules; that thetool-and-die makers, to whom the work is now assigned, possess thenecessary skills to perform the task, which is very simple; and thatthe disputed work is part of a production process which is unrelatedto the maintenance of the plant electrical system and the plant elec-trical equipment which is the responsibility of employees representedby the Respondent.The IAM joins in the Employer's contentions.The Respondent questions the Employer's motivation in reassign-ing the work in, dispute to the tool-and-die makers. It contends thatitsmembers have traditionally performed electrical work on not onlythe CHFD but on many other items of production tooling on whichthey still perform the electrical work such as the wiring of jigs andfixtures, compression molds, punchpress dies, and hot-form dies in 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral, and that tool-and-die makers do not possess the skills neededto do electrical wiring.Applicability of the StatuteThe charge, which was duly investigated by the Regional Director,-alleges aviolation of Section 8(b) (4) (B) of the Act.We are satis-fied on thebasisof'the record evidence that thereis reasonable causeto believe that a violation of that section has been committed.Wetherefore find that a jurisdictional dispute exists and that it is prop-erly before the Board for determination under Section 10(k) of theAct.Merits of the Dispute'Section 10 (k) of the Act requires the Board to make an affirmativeaward of disputed work, after giving due consideration to variousrelevant factors.The following factors bearing on the merits of the=dispute are asserted in support of the claims of the parties herein :1.Historical developmentThe CHFD, as indicated above, was developed by the Employer asthe evolutionary outgrowth of a long process of experimentation withother types of hot-form dies. It appears that throughout the periodof experimentation with other types of dies, and in the developmentalstages of the CHFD itself, the electrical wiring was performed bymaintenance electricians working under the direction of tool design-ers.Eventually, however, the CHFD became a standard and recur-ring item of production tooling.Uncontradicted testimony indicatesthat the work of wiring the CHFD is presently 'a simple task whichmay be performed effectively by employees who can distinguish colorsand follow an uncomplicated wiring diagram.The assignment ofthe disputed work to the IAM reflects'the Employer's judgment,which is supported by the record, that standardization of the CHFDat its present level of development no longer requires the superiorelectrical skills and 'abilities of the maintenance electricians.2.Collective-bargaining agreementsBoth of the contending unions claim the disputed work on the basisof their respective collective 'bargaining agreements with the Em-ployer.Neither agreement, however, refers specifically to the partic-ular work in question. In fact, the work assignment and job de-scription portions of both contracts antedate -the development of theCHFD. The recognition clause of the IAM contract embraces the LOCAL 1,INT'L BROTHERHOOD ELECTRICAL WORKERS585category of tool-and-die makerandthe job description for that cate-gory, which is made a part of the contract, reads:Plan, construct, alter or repair tools suchas dies(e.g.,hydro-press, form and compound), tools (e.g., Kellar templates, drill-plates and bars) gauges ... .The job description contained in Respondent's current contractprovides :Employees covered hereunder shall install, maintain, repair, re-place and care for the entire plant electrical system and plantelectrical equipment including refrigeration, air conditioning andthe maintenance and operation of cranes from cabs, and includ-ing the power supply apparatus which requires adjustment andminor replacement and/or modification necessary to obtain de-sired engineering results of tests.It appears from the foregoing that while neither contract treatsspecifically of the CHFD, the IAM contract does treat generally ofthe construction and repair of form dies.3.Skills and work involvedWiring of the CHFD, as noted above, is not a difficult or complex'operation at the present time, although a knowledge of electricityand the peculiar skills of a trained electrician appear to have beenrequired when the die was in its early stages of development.Theoperation, in its present form, consists of threading colored wiresthrough holes in the ceramic body of the die in accordance with awiring diagram.Record testimony indicates' that it is a relativelysimple tack which requires neither special training nor prolongedinstruction.Both contending groups possess the skills requisite toperformthe disputed work.4.Efficiency of operationThe record indicates that the work in dispute, one of thelast opera-tions performed in connection with production of a CHFD, was,prior to its assignment to the tool-and-die makers, the only produc-tion operation on the die performed by employees outside of thetooling department.Prior to the assignment in dispute, electricalwiring of the die was done by maintenance electricians who are neither,employed in nor under the supervision of the tooling department.Rather, they are employed in the plant engineering department andare supervised by the plant engineer and his subordinate supervisorswho are concerned with maintenance activities in the plant. 586DECISIONS OF NATIONAL LABOR -RELATIONS BOARD.Testimony at the hearing disclosed that, when maintenance elec-tricians were performing the wiring of the CHFD, serious delays offrom 2 or 3 days to a week resulted from waiting to have them assignedto the job by their department; that they were often called awayfrom the job before it was completed in order to handle maintenancework elsewhere in the plant; and that when they arrived in the toolingdepartment to wire the CHFD, the maintenance electricians had tostudy the drawings to familiarize themselves with the distribution ofthe electrodes in the die. It appears that the wiring of the CHFDismore efficiently performed by one department as a continuousoperation.Merits of the DisputeUpon consideration of all pertinent factors in the record we shallassign the work in dispute to the tool-and-die makers represented bythe IAM. They are as skilled in the performance of the work asthe maintenance electricians who compete for it and their efficiency inperforming the integrated task of wiring and repairing the CHFDupon completion of their earlier operations in its fabrication, in itsequential operation under their own supervisors and within the samedepartment, is superior to that demonstrated by the maintenanceelectricians.The Employer has awarded the work to the tool-and-die makers and desires to retain those employees in this work.Thisassignment is consistent with the terms of the IAM contract.We shall, therefore, determine the dispute by deciding that tool-and-die makers rather than maintenance electricians are entitled toperform the work in question.Our present determination is limitedto the particular dispute which gave rise to this proceeding.' Inmaking this determination we are assigning the disputed work to tool-and-die makers represented by the IAM but not to the IAM or -itsmembers.We find that Respondent is not and was not entitled by means pro-scribed by Section 8 (b) (4) (D) of the Act to force or require theEmployer to assign the disputed work to maintenance electriciansrather than to tool-and-die makers.Determination of DisputeUpon the basis of the foregoing findings and the entire record inthis proceeding, the Board makes the following determination ofdispute, pursuant to Section 10 (k) of the Act :1.Tool-and-die makers of McDonnell Aircraft Corporation, cur-rently represented by District No. 9, International Association of2 There is no warrant for broadening the scope of this proceeding,as urged by the JAMand the Employer,to encompass the entire area of production tooling. SAGINAW FURNITURE SHOPS, INC.587Machinists, AFL-CIO, are entitled to perform the work of wiringand repairing the ceramic hot-form die used in the fabrication ofmetal parts for aircraft and missiles.2.Local Union No. 1, International Brotherhood of ElectricalWorkers, AFL-CIO, is not entitled by means proscribed by Section8(b) (4) (D) of the Act to force or require the Employerto assignthe above work to maintenance electricians.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Local Union No. 1, International Brotherhood ofElectricalWorkers, AFL-CIO, shall notify the Regional Directorfor the Fourteenth Region, in writing, whether or not it will refrainfrom forcing or requiring the Employer, by means proscribed bySection 8(b) (4) (D), to assign the work in dispute to maintenanceelectricians rather than to tool-and-die makers.Saginaw Furniture Shops, Inc.andDistrict 50, United MineWorkers of America,Ind.andJerome Wiezycki.Cases Nos.7-CA-4169, 7-CA-4209, 7-CA-4227, 7-CA-4227(2), and 7-CA-4227(4).April 2, 1964DECISION AND ORDEROn November 15, 1963, Trial Examiner Alba B. Martin issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommeding that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to the Decision and a sup-porting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and, brief, and theentire record in these cases, and hereby adopts the Trial Examiner'sfindings,' conclusions,' and 'recommendations.iThe Respondent has excepted to the credibility findings made by the Trial Examiner.It is the Board's established policy, however, not to overrule a Trial Examiner's resolu-tions with respect to credibility unless, as is not the case here, the clear preponderance ofall the relevant evidence convinces us that the resolutions were incorrect.Standard DryWall Products,Inc.,91 NLRB 544, enfd.188 F. 2d 362(C.A. 3).2The Trial Examiner found, and we agree, that the Respondent discriminatorily dis-charged employees Ecker, Nieman,Burnell,and Wiezycki in violation of Section8(a) (3)146 NLRB No. 78.